MEMORANDUM **
Petitioner seeks review of the Board of Immigration Appeal’s (“BIA”) decision dismissing petitioner’s appeal from the Immigration Judge’s order finding her removable under 8 U.S.C. § 1227(a)(2)(A)(iii) for commission of an aggravated felony.
This court reviews de novo whether an offense is an aggravated felony. See Cazarez-Gutierrez v. Ashcroft, 382 F.3d 905, 909 (9th Cir.2004).
In February 2004, petitioner was charged with “Second Degree Commercial Burglary” in violation of California Penal Code section 459. The Abstract of Judgment, dated March 1, 2004, reads that petitioner pled guilty to commission of second degree commercial burglary, in violation of California Penal Code section 459, and received a sentence of two years. Because the allegations in the complaint comport with the generic definition of burglary, see United States v. Velasco-Medina, 305 F.3d 839, 851-52 (9th Cir.2002), petitioner has been convicted of an aggravated felony within the meaning of 8 U.S.C. § 1101(a)(43)(G) and is removable pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii).
Respondent’s motion for summary disposition of this petition for review is granted. All pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.